DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicants’ argue that Lee (U.S. 2016/0210551) is non-analogous art.  The Examiner disagrees.  
Lee is in the field of endeavor of applicants, which is artificial intelligence because fields of endeavor are defined broadly. The claimed invention is in the art field of artificial intelligence, as is Lee.  Because they are in the same field of endeavor, one having ordinary skill in the art would have looked to Lee to solve the problem faced by the inventor.  The inventor sought to automate the detection of switch degradation.  See Applicants’ specification, page 1, lines 25-33. 
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

Further even if Lee is not in the same field of endeavor, which it is, the problem solved by Lee is reasonably pertinent to the problem faced by the inventor, because the problem is a need to make better predictions based on collected data, and that is what Lee does. See MPEP 2141.01(a).  Lee uses LSTM to analysis data, and correct errors in the data to make better predictions.  This is the problem faced by the applicants is addressed by Lee, using the training, and as such Lee is reasonably pertinent to the problem faced by the inventors.  The problem being that need to create a LSTM training to make better predictions based on data.  
Applicants have merely focused on the fact that Lee is directed at a method and apparatus for training a language model and assert that because Lee is not directed to railway track analysis, that Lee couldn’t reasonably be considered to be analogous art. The Examiner disagrees. 

 Thus, one having ordinary skill in the art would have looked to Lee, which is in the art of artificial intelligence, to solve the problem faced by applicants for these reasons, Lee is analogous art, and the well-made rejection is hereby maintained and made FINAL.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (U.S. Patent Application Publication No. 2014/0312181) in view of Lee (U.S. Patent Application Publication No. 2016/0210551).

Regarding claim 1. Method for detecting switch degradation and failures comprising the steps of: 
Duan discloses: 

storing the labeled data of each movement switch in a database; ([0070])
pre-processing the labelled data; ([0053], [0044])
collecting data relative to the movements of a switch located on a railway track; and classifying the switch movements into said categories by applying the collected data to the final LSTM, thus detecting switch degradations and failures. (201 203 205 401 403 405, [0046], [0081])
Duan does not disclose
learning LSTM weights and cell parameters by performing a training phase on a LSTM network using the pre-processed data, thus obtaining a final LSTM model inclusive of architecture and parameters of the LSTM network suitable for analyzing switch data relative to movements of switches actually located on a railway track; 
However, in related art, Lee discloses: a method for using LSTM to train and perform analysis to determine language models, see abstract and [0093].  Lee teaches training using LSTM, and determining a final result based on the model. Lee teaches that the method provides the benefit of providing good results based on the training models. Thus, it would have been obvious to one having ordinary skill in the art of Artificial 


Regarding claim 3. 
Duan discloses: 
The method of claim 1, wherein the step of collecting and labelling switch measurement data includes measuring current and/or voltage signals associated with switch maneuvers of the controlled switch and sampling these signals. (Abstract and [0041])

Regarding claim 4. Duan discloses: 
The method of claim 1, wherein the step of pre-processing the labelled data includes applying predetermined feature extraction methods. (abstract 201 203 205)

Regarding claim 6. 
Duan discloses: 


Regarding claim 7. 
Duan discloses: 
A system for detecting switch degradation and failures comprising:
sensors placed in proximity of a controlled switch arranged to measure switch machine data relative to movements of the controlled switch; (505, [0041]-[0042])
a control unit, connected to said sensors, arranged to label said switch machine data into predetermined categories; ([0053]-[0054] [0044]-[0046] 101 )
a database arranged to store the labelled data; a control unit, connected to said database, arranged to pre-process the labelled data; (102 103 [0053] -[0054 [0044]-[0046])
Duan does not disclose: 
a LSTM network arranged to perform a training phase by using said pre-processed labelled data, so as to obtain a final LSTM model suitable for classifying switch data 
However, in related art, Lee discloses: a method for using LSTM to train and perform analysis to determine language models, see abstract and [0093].  Lee teaches training using LSTM, and determining a final result based on the model. Lee teaches that the method provides the benefit of providing good results based on the training models. Thus, it would have been obvious to one having ordinary skill in the art of Artificial intelligence and computer programing to modify Duan in view of Lee’s teaching to obtain the benefit of using a model to train an identify track switch faults. 

Claim 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (U.S. Patent Application Publication No. 2014/0312181) in view of Lee (U.S. Patent Application Publication No. 2016/0210551) further in view of Devaney (U.S. Patent Application Publication No. 2002/0186039)

Regarding claim 2. 
Duan discloses all of the features of claim 1
 Duan does not disclose: 

In related at, Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of easing the data analysis See Figs. 5-6.  Thus, it would have been obvious to modify Duan in view of Devaney for the obvious benefits of easing data analysis and interpretation.  

Regarding claim 5.
Duan discloses all of the features of claim 1. 
Duan does not discloses: 
 The method of claim 4, wherein the feature extractions methods include calculation of the mean, calculation of standard deviation, calculation of function expansion. 
IN related art, Devaney discloses: 
The method of claim 4, wherein the feature extractions methods include calculation of the mean, calculation of standard deviation, calculation of function expansion. Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of 
Regarding claim 8. 
Duan discloses all of the features of claim 1
 Duan does not disclose: 
A system according to claim 7, wherein the control unit arranged to pre-process the labelled data removes, from said labelled data, the overall mean and normalizes by the overall standard deviation of the labelled data. 
In related at, Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of easing the data analysis See Figs. 5-6.  Thus, it would have been obvious to modify Duan in view of Devaney for the obvious benefits of easing data analysis and interpretation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898